DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/14/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Catlin Stephen, on 2/24/2021.

The application has been amended as follows: 
1.    (Currently Amended) A display device comprising:
a first transistor, a second transistor, a third transistor, a fourth transistor, a first capacitor, a second capacitor, and a display element,
wherein a gate of the first transistor and a gate of the second transistor are electrically connected to [[a]] the same first wiring,

wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and one of a source and a drain of the third transistor, and
wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and one electrode of the second capacitor.
16.    (Currently Amended) A display device comprising:
a first transistor, a second transistor, a third transistor, a fourth transistor, a first capacitor, a second capacitor, a display element, a fifth transistor, and a sixth transistor,
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and one of a source and a drain of the third transistor,
wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and one electrode of the second capacitor,
wherein one of a source and a drain of the fifth transistor is electrically connected to the one of the source and the drain of the first transistor,
wherein the other of the source and the drain of the fifth transistor is electrically connected to the display element and one of a source and a drain of the sixth transistor, and

17.    (Currently Amended) The display device according to claim 16,
wherein the other of the source and the drain of the second transistor is electrically connected to a second power supply line, and
wherein the other of the source and the drain of the third transistor is electrically connected to a third power supply line.
20.    (Currently Amended) The display device according to claim 16,
wherein a gate of the first transistor and a gate of the second transistor are electrically connected to the same first wiring, 
wherein the other of the source and the drain of the first transistor is electrically connected to a second wiring,
wherein the other of the source and the drain of the fourth transistor is electrically connected to a third wiring,
wherein the other electrode of the second capacitor is electrically connected to a fourth wiring, and
wherein a gate of the fourth transistor is electrically connected to a fifth wiring.
21.    (Currently Amended) A display device comprising:
a first transistor, a second transistor, a third transistor, a fourth transistor, a first capacitor, a second capacitor, a display element, a fifth transistor, a sixth transistor, and a seventh transistor,
wherein a gate of the first transistor and a gate of the second transistor are electrically connected to [[a]] the same first wiring,

wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and one of a source and a drain of the third transistor,
wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and one electrode of the second capacitor,
wherein one of a source and a drain of the fifth transistor is electrically connected to the one of the source and the drain of the first transistor,
wherein the other of the source and the drain of the fifth transistor is electrically connected to one of a source and a drain of the sixth transistor and a gate of the seventh transistor,
wherein the other of the source and the drain of the sixth transistor is electrically connected to a first power supply line, and
wherein one of a source and a drain of the seventh transistor is electrically connected to the display element.
22.    (Currently Amended) The display device according to claim 21,
wherein the other of the source and the drain of the second transistor is electrically connected to a second power supply line, and
wherein the other of the source and the drain of the third transistor is electrically connected to a third power supply line.


Reasons for allowance
Claims 1-3, 9-11 and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Toyomura US 2013/0082906, Woo KR2005/0096669 and Umezaki US 2016/0064424 taken along or in combination, at least fails to disclose or suggest the claim limitations of “a gate of the first transistor and a grate of the second transistor are electrically connected to the same first wiring” along with other claim limitations. Claims 2-3, 9-11 and 13-15 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 16, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 16. In addition, Toyomura US 2013/0082906, Woo KR2005/0096669 and Umezaki US 2016/0064424 taken along or in combination, at least fails to disclose or suggest the claim limitations of “wherein the other of the source and the drain of the fifth transistor is electrically connected to the display element and one of a source and a drain of the sixth transistor” along with other claim limitations. Claims 17-20 are depended on claim 16 so they are allowable for the same reason.
Regarding claim 21, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 21. In addition, Toyomura US 2013/0082906, Woo KR2005/0096669 and Umezaki US 2016/0064424 taken along or in combination, at least fails to disclose or 22-25 are depended on claim 21 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIA X PAN/Primary Examiner, Art Unit 2871